Sognier, Judge.
Appellant was convicted of armed robbery. He appeals (1) on the general grounds, and also alleges the trial court erred (2) by denying his motion for severance; (3) by denying his motion for mistrial after the state put his character in issue; and (4) by admitting his confession in evidence.
On October 9,1979 the Chattahoochee Avenue branch of Fulton National Bank was robbed by four armed men. Appellant signed a written confession admitting his participation in the robbery, and was identified at trial by a witness as one of the robbers. At a hearing outside the presence of the jury, the trial judge found, correctly, that the statement was made after appellant was advised properly of his rights, and that the statement was given freely and voluntarily. The trial judge’s finding will not be disturbed unless clearly erroneous, Tucker v. State, 245 Ga. 68, 69 (3) (263 SE2d 109) (1980), and there was no error in the trial court’s findings. Thereafter, the confession was admitted into evidence. Such evidence is sufficient to support the conviction. Pierce v. State, 235 Ga. 237, 238 (1) (219 SE2d 158) (1975).
The remaining enumerations of error are without merit.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.